        Case 1:20-cv-01437-CKK Document 38-1 Filed 08/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MOHAMED SOLTAN,                      )
                                     ) Civil Action No.: 20-cv-1437 (CKK)
                        Plaintiff,   )
                                     )
                                     )
v.                                   )
                                     )
HAZEM ABDEL AZIZ EL BEBLAWI,        )
                                     )
                        Defendant.  )
____________________________________)


                             [REVISED PROPOSED] ORDER ON

                  PLAINTIFF’S MOTION FOR ADMINISTRATIVE STAY


       Upon consideration of Plaintiff’s Motion for Administrative Stay, the Opposition thereto,

and Plaintiff’s Reply, it is hereby ORDERED that:

       (1)      Having failed to meet his burden of demonstrating that he satisfies the

                requirements of Article V, Section 15(4) of the Agreement between the United

                Nations and the United States of America regarding the Headquarters of the

                United Nations, that the portion of Defendant Hazem Abdel Aziz El Beblawi’s

                Motion to Dismiss on the basis of diplomatic status immunity is DENIED for the

                reasons stated in the Memorandum Opinion to be issued by the Court; and

       (2)      Defendant Beblawi shall file his Reply to Plaintiff’s Opposition to the Motion to

                Dismiss on all other issues raised in his motion on or before August 20, 2020.



       Dated:                                 ____________________________
                                              HON. COLLEEN KOLLAR-KOTELLY
                                              United States District Judge
